DISMISS; Opinion issued March 27, 2013




                                     S   In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas

                                   No. 05-12-00545-CV

                    HERCULES INCORPORATED, Appellant
                                  V.
                  MARTHA ANN GENSLER, INDIVIDUALLY AND
              AS PERSONAL REPRESENTATIVE OF THE ESTATE OF
                 JOHN EDWARD GENSLER, DECEASED, Appellee

                    On Appeal from the 68th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. 10-08454-D

                            MEMORANDUM OPINION
                      Before Justices Bridges, FitzGerald, and Myers

      The Court has before it appellant’s March 13, 2013 agreed motion to dismiss appeal. We

GRANT the motion and DISMISS the appeal. See TEX. R. APP. P. 42.1(a)(2).



                                                        PER CURIAM

120545F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

HERCULES INCORPORATED, Appellant                  On Appeal from the 68th Judicial District
                                                  Court, Dallas County, Texas
No. 05-12-00545-CV       V.                       Trial Court Cause No. 10-08454-D.
                                                  Opinion delivered per curiam. Justices
MARTHA ANN GENSLER,                               Bridges, FitzGerald and Myers sitting for the
INDIVIDUALLY AND AS PERSONAL                      Court.
REPRESENTATIVE OF THE ESTATE OF
JOHN EDWARD GENSLER, DECEASED,
Appellee


      In accordance with this Court’s opinion of this date, this appeal is DISMISSED.


Judgment entered March 27, 2013.




                                                  /Kerry P. FitzGerald/
                                                  KERRY P. FITZGERALD
                                                  JUSTICE




                                            –2–